Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Pursuant to the amendment dated 07/21/2022, claims 4, 8-10, 12, 13, and 21 have been cancelled and new claims 22-24 have been added.  Claims 2, 3, 14, and 17-20 have been cancelled in a previous communication.  

Claims 1, 5-7, 11, 15, 16, and 22-24 are pending and under current examination.  

All rejections not reiterated have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 22 and 23 recite the limitation that the particles have a diameter between 80 nm to 150 nm.  This limitation is not recited in the application as filed.  

Response to Arguments/Declaration
Applicant's arguments as well as the declaration, both filed 07/21/2022, have been fully considered but they are not persuasive.  The arguments, see page 9, states that the declaration is submitted to provide the particle sizes used in examples 1 and 2 of the specification as originally filed.  The declaration describes the protocol used to form PLGA particles and declarant states that these particles were used in the experiments presented in the specification.  This is not persuasive because the declaration is not accompanied by evidence, for example, in the form of signed and dated laboratory notebook pages from the date the size of the specific particles used in the experiments described in the specification was measured.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 11, 15, 16, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 24 are drawn to a method of administering the genus of negatively charged non-immunogenic, non-functionalized polymeric particles having an average diameter between 25 nm to 300 nm and a charge of -25 mV to -80 mV that can extend or prolong platelet occlusion time, present in an amount effective to bind to vWF proteins and change elongated vWF proteins into a globular state in the subject and extend or prolong platelet occlusion time in the subject, wherein the globular vWF proteins are under physical shear stress and cannot bind to platelet receptors, and wherein the particles comprise a polymer selected from a group consisting of poly(lactic-co-glycolic acid) (PLGA), polylactic acid (PLA), polyalkylcyanoacrylate (PACA), polyvinylpyrrolidone (PVP), polymethylmethacrylate (PMMA), polymethylacrylate (PMA), polyhydroxyalkanoate (PHA), poly(glycerolsebacate), and copolymers thereof in the case of claim 1; or wherein the polymeric particles comprise a polymer selected from a group consisting of polylactic acid (PLA), polyalkylcyanoacrylate (PACA), polyvinylpyrrolidone (PVP), polymethylmethacrylate (PMMA), polymethylacrylate (PMA), polyhydroxyalkanoate (PHA), poly(glycerolsebacate), and copolymers thereof in the case of claim 24.  Claim 5 is drawn to a method of administering the genus of negatively charged, non-immunogenic particles having an average diameter between 25 nm to 300 nm and a charge of -25 mV to -80 mV that can reduce or inhibit shear-induced platelet accumulation, present in an amount effective to bind to the A1 domain of vWF proteins in the circulatory system of a subject and inhibit or reduce binding of nanoparticle-bound-vWF proteins to platelets in the subject's circulatory system wherein the particles comprise a polymer selected from a group consisting of poly(lactic-co-glycolic acid) (PLGA), polylactic acid (PLA), polyalkylcyanoacrylate (PACA), polyvinylpyrrolidone (PVP), polymethylmethacrylate (PMMA), polymethylacrylate (PMA), polyhydroxyalkanoate (PHA), poly(glycerolsebacate), and copolymers thereof.and copolymers thereof.  Dependent claims limit the nature of binding between the particles and the vWF, the location where the binding occurs (areas of the blood vessel exhibiting high shear rates greater than 2000/s), the size of the particles and the magnitude of the charge, and claim 10 recites the limitation that the nanoparticles comprise a biodegradable, negatively charged material.  

Although the breadth of the rejected claims has been markedly narrowed by the amendment to the claims filed 07/21/2022 in terms of the materials that form the negatively charged particles, the variability in the nature and extent of a nanoparticle’s interaction with the coagulation cascade appears to be highly variable depending upon the substance from which the nanoparticle is formed.  

Applicant’s attention is directed to MPEP 2163(II)(a)(ii), reproduced in part below, which contains guidelines for examination of genus claims for compliance with the written description requirement of 35 USC 112, first paragraph.  A relevant passage is reproduced below.  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within a genus, one must describe a sufficient number of species to reflect the variation within the genus.  What constitutes a "representative number" is an inverse function of the skill and knowledge in the art.  Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.  In an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  

As discussed in more detail below,  the specification provides inadequate and insufficient examples to show possession of the genus of negatively charged nanoparticles having the requisite size and charge and being formed from the requisite polymers that also exhibit the properties of binding to vWF and affecting platelet aggregation and/or occlusion time required by the instant claims.  The specification as filed lists the claimed species; however, the specification does not provide evidence that each listed category of polymer nanoparticle has the recited property of extending or prolonging platelet occlusion time.  Although the foregoing in itself is not sufficient to support a written description rejection under 35 USC 112(a), the prior art provides evidence that not all of the claimed polymers will possess the requisite extension/prolonging of platelet occlusion time and reduction/inhibition of platelet aggregation, thus it falls to the specification to provide an adequate written description of the fraction of possible negatively charged particles which do have the requisite binding to vWF and influence on platelet occlusion time or accumulation.

Although the claims are much narrower in terms of the substances that may form the polymers, the prior art showed that particles made of different materials, and having different shapes/and or sizes have varying effects: Froehlich (Current Medicinal Chemistry 23; 408-430; publication year: 2016: table 1, pages 417-417) discloses that a nanoparticle’s effect on the coagulation cascade is highly sensitive to factors such as charge, size, and identity of the substance forming the particle.  Miyamoto et al. (Biomaterials 10(4); 251-257; publication year: 1989) discloses that latex (i.e. polymer) particles having higher negative charge induced platelet aggregation (abstract).  In a review of the literature, Ilinskaya et al. (Nanomedicine 8(6); 969-981; publication year: 2013) discloses that negatively charged polystyrene particles cause coagulation (which involves platelet aggregation that would in turn occlude a blood vessel (i.e. “platelet occlusion time”)) when they are sized at 220 nm, but do not do so when they are smaller in size (24 nm; page 970), that anionic latex polystyrene particles activate platelets and that anionic particles activate the intrinsic coagulation pathway (page 972).  Ilinskaya discloses further that surface curvature is thought to affect whether or not protein clotting factors can assemble on the surface [therefore particle size/shape may also influence the extent and nature of interaction with the coagulation system] (page 972).  Froehlich, cited above, presents another literature review showing different results on platelet aggregation observed by different researchers.  In many studies, there was no effect on thrombosis or in some cases anionic particles (e.g. liposomes, table 1, page 417) induced clotting.  In a different study, carboxylated (i.e. negatively charged) polystyrene of 60 nm increased induced artery occlusion time (table 1, page 416).  Taken together, the prior art indicates that many parameters beyond simply a negative charge and substance from which the particle is formed influence the propensity of particles to alter platelet occlusion time or accumulation and there is objective evidence that not all negatively charged particles will exert the requisite effect on platelet occlusion time or accumulation.  Moreover, not all of the specific polymers embraced by the instant claims appear to affect coagulation in the manner required.  Although poly(lactic acid) and poly(lactic co-glycolic acid) have been reported to slow coagulation times (Fornaguera et al. Nanoscale 7; 6045-6058; publication year: 2015, and Sahli  et al. Biomaterials Vol 18, pages 281-288; publication year: 1997), several other claimed polymers have been reported to have the opposite effect.  Motlagh et al. (Biomaterials Vol 27, pages 4315-4324; publication year: 2006) discloses that poly(glycerol-sebacate) does not negatively impact coagulation time (abstract).  Chen et al. (Biomaterials Vol 26, pages 6565-6578; publication year: 2005) disclose that the polyhydroxyalkanoate, polyhydroxybutyrate, does not activate the coagulation pathway (page 6567, right col).  Li et al. (NPG Asia Materials Vol 8; publication year: 2016) disclose that the polyhydroxyalkanoate polyester urethane copolymer of hydroxybutyrate and caprolactone causes rapid blood coagulation (page 11, left col.)  Thus, several substances recited in the claims appear either not to affect coagulation or to encourage it (Motlagh, Chen, and Li) and clearly the same substance may have different effects on coagulation depending upon the size and charge of the particles (Froehlich).  In light of this evidence, an adequate description of the claimed genus of particles would require information that would allow one of skill to immediately determine which particles comprised the requisite binding to vWF and influence on platelet occlusion time or accumulation.  As discussed above, such information could take the form of a description of structural characteristics that are common to the members of the genus, wherein the structural characteristics convey the required function. However the specification fails to provide such a description:  The specification merely states that the particles should be negatively charged, and preferably are formed from biodegradable polymers, listing the 7 examples of a biodegradable polymer now recited in the claims.  Some of the polymers noted above to have no effect or to have procoagulant effects fall within the scope of the structural limitations described in the specification and claims.  Accordingly, it remains unclear what additional structural features of the negatively charged particles formed from the claimed polymers are necessary for the requisite binding to vWF and the requisite influence on platelet occlusion time or accumulation.  
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.
As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, the Examiner must determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification only identifies negative charge and does not particularly identify any other structural characteristic nor provide a sufficient list of examples that possess the requisite properties.  Thus, Applicants have failed to demonstrate possession of the numerous negatively charged particles that bind vWF and either extend or prolong platelet occlusion time or reduce or inhibit shear-induced platelet accumulation as claimed.  Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).
Disclosure of two example species of particle showing binding vWF and either prolonging platelet occlusion time or reducing or inhibiting shear-induced platelet accumulation does not constitute an adequate description to demonstrate possession of the negatively charged non-immunogenic particles capable of binding vWF and either prolonging platelet occlusion time or reducing or inhibiting shear-induced platelet accumulation, in view of the evidence that this property is highly susceptible to particle size, shape, and charge, and in view of the evidence that several of the claimed polymers either have no effect on coagulation time or decrease coagulation time.  The analysis above demonstrates that Applicants have not described a representative number of species of the recited genus of particles, particularly in view of the prior art showing that particles meeting the structural requirements recited in the instant claims have no effect or the opposite effect on platelet aggregation.  Accordingly, one of skill in the art could not conclude that Applicant was in possession of the recited genus of particles at the time of the invention.

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the written description concerns outlined above.  

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive.
On page 6, Applicant argues that the claimed polymers share the feature of all being aliphatic polyesters.  
This does not suffice to establish that applicant was in possession of the full scope of claimed nanoparticles possessing the requisite features in light of the evidence establishing that particles formed from the same polymer may have different effects on coagulation depending upon size, shape, and charge and in light of the evidence that polymers falling within the scope of the claims appear to either have no effect or the opposite effect as claimed on platelet accumulation or occlusion time.  Although the amendment has significantly narrowed the scope of the claimed polymers, the preponderance of the evidence supports the conclusion that Applicant was not in possession of the full scope of the invention, as claimed, for the reasons detailed in the rejection above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 11, 15, 16, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Getts (US 2015/0010631; publication date: 01/08/2015; of record) as evidenced by Korin et al. (JAMA Neurology Vol .72, No. 1, pages 119-122; publication year: 2015; of record) and as evidenced by Cleveland Clinic (Heart Attack (Myocardial Infarction) website; available online from at least 04/13/2022), in view of Froehlich (Current Medicinal Chemistry 23; 408-430; publication year: 2016), Fornaguera et al. (Nanoscale 7; 6045-6058; publication year: 2015), and Sahli et al. (Biomaterials Vol 18, pages 281-288; publication year: 1997).  

With regard to the active steps recited in instant claims 1, 5, and 24, Getts teaches administering negatively charged particles formed from polymers such as polystyrene (PS) or poly(lactic co-glycolic acid) (PLGA; i.e. polymeric particles) to a subject suffering from an inflammatory disease (abstract).  The particles are non-functionalized (0017).  The may be 0.1 to 10 microns in size (0063) and have zeta potential in the range of -50 to -40 mV (0092).  In Getts’ method, the negatively charged PLGA or PS particles are infused intravenously (0034, which discloses intravenous administration, and examples where the particles are “infused” in all cases). The negatively charged particles, which Getts refers to as IMPS, PS-IMPs or PLGA-IMPs (0009), are found mainly in lung, spleen and liver 24 hours after i.v. injection (i.e. they circulate throughout the entire body within 24 hours after being injected intravenously; 0037).  Getts discloses the negatively charged particles to mediate their effect through diminishing the infiltration of inflammatory monocytes to inflammatory foci (0021) and by removing pro-inflammatory mediators from the inflammatory milieu [by binding proteins in blood] (0014, 0202, and also table 5, which indicates that the negatively charged particles (IMPs) bind to plasma proteins, ex vivo; and finally 0205: “[t]hese results indicate that the particles of the present invention are useful in both acting as a sink to mop up inflammatory mediators, pathological proteins, and/or cellular debris”). 
With regard to the limitation of instant claims 1, 5, and 24 requiring the particles to be “non-immunogenic”, the examiner notes that this term is defined on page 7 of the instant specification as follows: “The term non-immunogenic as used herein refers to endogenous growth factor in its native state which normally elicits no, or only minimal levels of, circulating antibodies, T-cells, or reactive  immune cells, and which normally does not elicit in the individual an immune response against itself.”  Getts’ particles are disclosed as anti-inflammatory (abstract) and generally reduce immune reactivity (0106).  Additionally, the claimed particles do not appear to be structurally different from the PLGA particles disclosed by Getts: As noted above, Getts discloses PLGA or polystyrene polymer particles having zeta potential in the range of -50 to -40 mV (0092), which falls within the narrower range -25 to -80 mV indicated to be suitable in the instant specification (instant spec: page 8) and recited in instant claims 1, 5, and 24, and size ranging from 0.1 to 10 microns (0063), which exhibits sizable overlap with the broad range of 10-1000 nm (i.e. 0.01 to 1 micron) indicated to be suitable in the instant specification (instant spec: page 2).  Getts does not disclose that the particles possess any of the effects characterized by the instant specification as “immunogenic” (see above list), and finally, Getts does disclose that the particles decrease inflammation and immunogenicity. In view of all of the foregoing, the examiner considers Getts’ particles to meet the limitation “non-immunogenic” recited in claims 1, 5, and 24.  
With regard to the patient populations required by the instant claims (i.e. a subject in need of extending or prolonging platelet occlusion time as required by instant claims 1 and 24 and a subject in need of reducing or inhibiting shear-induced platelet accumulation as required by instant claim 5), the inflammatory disease treated by Getts’ method may be atherosclerosis or myocardial infarction (0003, 0028).  Korin discloses that blood flow is restricted in atherosclerosis (abstract) and areas of atherosclerotic plaque are areas of high local shear, which causes pathogenic platelet aggregation (page 119).  Cleveland Clinic discloses that one of the most common causes of myocardial infarction is atherosclerosis in the blood vessels that supply the heart (page 4).  Thus, the patients suffering from atherosclerosis in general or myocardial infarction would have areas of high local shear, causing pathogenic platelet aggregation.  The examiner also notes that the patient population treated in the instant specification include those suffering from myocardial infarction (page 4).  A patient suffering from atherosclerosis or myocardial infarction is in need of extending or prolonging platelet occlusion time in areas of high shear and is in need of reducing or inhibiting platelet aggregation in areas of high shear.  
The preamble of instant claims 1 and 24 recites “for extending or prolonging platelet occlusion time” and the preamble of instant claim 5 recites “for reducing or inhibiting shear-induced platelet accumulation”.  Getts discloses administering to a patient in need thereof (a subject having atherosclerosis or myocardial infarction) negatively charged particles by intravenous infusion where they would distribute rapidly through the circulatory system and would reach the site of blood vessel occlusion in methods of treating atherosclerosis or myocardial infarction by infusion.  Getts does not discuss platelets or coagulation, therefore, Getts does not overtly disclose the effects of their method on platelet accumulation or occlusion time.  
Froehlich discloses that composition, size, charge, and shape all influence the nature of interaction between particles and the coagulation system and that some studies observed promotion of coagulation when blood or serum are exposed to the particles, while some studies report either no effect or an anti-coagulant effect of particles (see tables 1 and 2).  Fornaguera discloses that poly(lactic co-glycolic acid) (PLGA) particles (title) having a negative charge of -20 mV (page 6047, left col) can produce an anticoagulant effect in a concentration dependent manner (p 6048, section 2.3).  Sahli discloses that poly(lactic acid) (PLA) particles prolong coagulation time by the prothrombin test as well as the APTT test (page 283-284 and figures 2 and 3 on page 284).  
It would have been prima facie obvious to consider the effect of a particle’s composition, size, charge, and shape on coagulation/platelet accumulation when treating either atherosclerosis or myocardial infarction according to Getts’ method.  The skilled artisan would have been motivated to do so in order to avoid any unintended procoagulant effects of the particles for patients suffering from atherosclerosis or myocardial infarction, where further thrombosis would be damaging.  The skilled artisan would be further motivated to add another mechanism of treatment by slowing coagulation time (i.e. slowing platelet accumulation and occlusion times) because atherosclerosis and myocardial infarction patients would clearly benefit from decreasing risk of clotting in the constricted blood vessel(s) under treatment.  The artisan of ordinary skill would have had a reasonable expectation of success because the materials exemplified by Getts, including PLGA, as well as the closely related polymer PLA were known as of the effective filing date of the instant invention to slow coagulation, and particularly to reduce or prevent the agglomeration of platelets.  Thus, Getts, Froehlich, Fornaguera, and Sahli render obvious administering negatively charged particles PLGA or PLA to a patient in need thereof in order to extend or prolong platelet occlusion time and/or reduce or inhibit platelet accumulation.
Claim 1 recites the limitation “in an amount effective to bind to vWF proteins and change elongated vWF proteins into a globular state in the subject and extend or prolong platelet occlusion time in the subject, wherein the globular vWF proteins are under physical shear stress and cannot bind to platelet receptors”; and claim 5 recites the limitation “an effective amount … to bind to the A1 domain of vWF proteins in the circulatory system of the subject and inhibit or reduce binding of nanoparticle-bound-vWF proteins to platelets in the subject's circulatory system”.  None of the above references describe particle binding to vWF or being present in an amount effective to do so.  Claims 1, 5, and 24 appear to limit the molecular mechanism by which the platelet occlusion time is extended or prolonged and/or the platelet accumulation is reduced or inhibited.  The examiner considers the preponderance of the evidence to support the conclusion that in a method optimized for treatment of atherosclerosis or myocardial infarction and particularly optimized to reduce clotting, prolong platelet accumulation time, and/or inhibit platelet accumulation by intravenously administering negatively charged PLGA or PLA particles, the binding of negatively charged particles with vWF in the areas of high shear as required by the instant claims would inherently occur.  An amount that is effective to reduce clotting, prolong platelet accumulation time, and/or inhibit platelet accumulation would necessarily also be an amount effective to either “bind to vWF proteins and change elongated vWF proteins into a globular state in the subject and extend or prolong platelet occlusion time in the subject, wherein the globular vWF proteins are under physical shear stress and cannot bind to platelet receptors” as required by claim 1, or effective to “bind to the A1 domain of vWF proteins in the circulatory system of the subject and inhibit or reduce binding of nanoparticle-bound-vWF proteins to platelets in the subject's circulatory system”.  This is because the bioactive agent (negatively charged PLA and/or PLGA particles), active method steps (intravenous infusion of said negative particles), and overall goal (treatment of myocardial infarction or other conditions involving areas of local high shear within a blood vessel disclosed by Getts, and particularly for these patients, reducing platelet accumulation and extending platelet occlusion time disclosed by Froehlich, Fornaguera, and Sahli) all appear to be identical to the instant invention.  The myocardial infarction and/or atherosclerosis patients being treated in Getts’ method, would have areas of high shear within their blood vessels such that vWF elongates and, as established above, the intravenously infused negatively charged PLA or PLGA particles would come into contact with these areas of high shear containing elongated vWF.  The ensuing binding of vWF with the negatively charged PLA or PLGA particle such that platelet occlusion time is prolonged and platelet agglomeration is inhibited or reduced, as claimed, is a natural consequence of the negatively charged particle coming into contact with the elongated vWF.  See page 3 of the instant specification: “The particles act by electrostatic interaction with the vWF to prevent myocardial infarction without the usual pharmaceutical interactions of drug”.  Applicant appears to have discovered one mechanism underlying the recognized beneficial effects of certain negatively charged PS or PLGA particles (reducing platelet accumulation and increasing platelet occlusion time); however, one need not have been aware of all the mechanisms leading to an improved outcome in order to render a method prima facie obvious.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art (that negatively charged polymer particles prevent platelet activation by binding to vWF) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
With regard to the limitation on particle size recited in instant claims 1, 5, and 22-24, as noted above, one having ordinary skill in the art would have been motivated to consider identity of the polymer making up the particle, charge of the particle, and particle size in order to minimize pro-thrombogenic effects of Getts’ particles and even to prolong clotting time in embodiments of Getts’ invention treating patients suffering from myocardial infarction and/or atherosclerosis.  As noted above, Froehlich discloses that composition, size, charge, and shape all influence the nature of interaction between particles and the coagulation system and that some studies observed promotion of coagulation when blood or serum are exposed to the particles, while some studies report either no effect or an anti-coagulant effect of particles (see tables 1 and 2).    Sahli discloses PLA particles having mean diameter of 150 nm.  Thus, the prior art directs one of ordinary skill in the art, intending to prolong platelet aggregation time in myocardial infarction and/or atherosclerosis patients towards the lower end of the range in particle size disclosed by Getts.  
 With regard to claims 15, and 16 each of these claims recite an intended outcome of the claimed method.  These outcomes are considered obvious for the same reasons outlined for claims 1 and 5 above.  
With regard to instant claim 5, as noted above, Getts discloses further that the particles preferably have diameter 0.1 to 10 microns (0063) and preferably have zeta potential in the range of -50 to -40 mV (0092).  The range in diameter overlaps with the range required by the instant claims.  See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See the discussion above regarding additional direction towards the smaller end of Getts’ range in particle size.  
With regard to instant claim 6, the examiner considers the phrase “wherein binding of nanoparticles to the vWF proteins is electrostatic” to be an inherent outcome in the method rendered obvious by Getts in view of Froehlich, Fornaguera, and Sahli as detailed above.  
With regard to instant claim 7, as noted above, Getts discloses intravenous administration of the particles to patients having atherosclerosis or myocardial infarction, thus the particles would encounter areas of high shear (i.e. atherosclerotic plaques or the myocardial infarction where a coronary artery is blocked) within the veins and arteries of the patient where shear induced platelet aggregation would occur. 
With regard to claims 11, as noted above, Getts discloses negative nanoparticles formed from the biodegradable polymer PLGA and Sahli discloses poly(lactic acid) (abstract). 
Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive.

On pages 8 and 10-11, Applicant argues that with the common knowledge that significant size differences in particles can greatly affect their activity, the extreme lower end range overlap grants novelty onto the currently claimed particles.  Applicant argues that the overlap is significantly narrow.  The overlap of 200 nm to 300 nm constitutes only 5.6% overlap with the overall Getts range.  Applicant cites In re Smithkline Beecham Biologicals T0552/00 to support the position that a range overlap may be considered novel.  Applicant argues on page 9 that the range 80 nm to 150 nm recited in new claims 22 and 23 is not disclosed by Getts.
In regards to the argument that the claims are novel, the claims have been deemed obvious by the Office under 35 USC 103.  Thus, while the instant invention, as claimed, may meet the standard for novelty under 35 USC 102, the claims are considered prima facie obvious for the reasons laid out in the rejection above.  In response to the amendment limiting the diameter of the particle to 25 to 300 nm as well as the new claims reciting the narrower range of 80 -150 nm, the examiner has pointed out in the rejection that Getts’ discloses a broader range of 0.1 to 10 microns for the particle size suitable for the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Moreover, as laid out in the rejection, one having ordinary skill in the art would have been motivated to use particles falling within the lower end of the range disclosed by Getts in order to avoid any unintended procoagulant effects of the particles for patients suffering from atherosclerosis or myocardial infarction, where further thrombosis would be damaging and to add another mechanism of treatment by slowing coagulation time (i.e. slowing platelet accumulation and occlusion times) because atherosclerosis and myocardial infarction patients would clearly benefit from decreasing risk of clotting in the constricted blood vessel(s) under treatment.  In a brief search of US court decisions, the examiner was unable to locate the case “In re Smithkline Beecham Biologicals” as cited by Applicant on page 9 of the remarks, although a broader search retrieved a European decision.  In the event that Applicant has referred to a European decisions to support their position, European case law has no bearing on decisions in an application for a patent made at the USPTO.  

On pages 9 and 11, Applicant argues that Getts does not use particles falling within the range recited in the instant claims in example methods. 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123(II).  

On page 10, Applicant argues that polystyrene particles are not embraced by the claims, as amended and therefore the rejection citing Froehlich is rendered moot.  
The amendment to the claims to exclude polystyrene has necessitated new grounds of rejection; Froehlich is no longer relied upon for providing motivation or expectation of success to use particles formed from polystyrene to slow clotting time in Getts’ method.  The examiner notes that Froehlich’s teaching that multiple factors (substance from which the particle is formed, as well as particle size and charge) affect the tendency of a nanoparticle to interfere with the coagulation process, either by extending or decreasing clotting time.  

On page 10, Applicant argues that the value of -20 mV disclosed by Fornaguera falls outside the range in particle charge recited in the instant claims of -25 to -80 mV.  Applicant argues that Fornaguera’s particle having a different charge than that of the claimed invention would cause Fornaguera’s particles to interact differently with coagulation cascades than do the currently claimed particles.  
The examiner notes that Fornaguera discloses a single example having charge of -20 mV; however, this would not dissuade one of ordinary skill in the art from testing particles having charge similar to the specific particles in Fornaguera’s study, particularly as charge was known to be a result-effective variable influencing the tendency of polymeric nanoparticles to prolong clotting times.  One having ordinary skill in the art would reasonably expect particles formed from PLGA, or the closely structurally related polymer PLA, having charge comparable to the charge reported by Fornaguera to be readily optimizable for the property of prolonging clotting time by testing minor differences in size and charge of the particles because Fornaguera discloses a modest effect on clotting time for PLGA particles having a -20 mV surface charge and because Sahli discloses that nanoparticles formed from the closely related substance PLA can prolong clotting time.  With regard to Applicant’s assertion that Fornaguera’s particle would interact differently with the coagulation cascade than do the particles as recited in the instant claims as a consequence of the difference in charge, the rationale underlying the obviousness rejection is that it would have been obvious to optimize the charge and size of either PLGA or PLA particles such that coagulation times are slowed in atherosclerosis or myocardial infarction patients treated in Getts’ method.  The obviousness conclusion does not require use of the exact particles disclosed by Fornaguera, and in fact one of ordinary skill would have been motivated to adjust the particles to improve their anticoagulant properties or use PLA particles as disclosed by Sahli.  One having ordinary skill in the art would have recognized that for PLGA or PLA particles falling within the low end of the particle size range disclosed by Getts, charge and size may be optimized to influence clotting time.   

On pages 10 and 11, Applicant argues that Fornaguera notes that effects were noticeable only for NP(G2SN) nanoparticles, citing section 2.3 on page 6048.  Applicant’s argue further that G2SN Dendron is positively charged.  Applicant argues that because the particles recited in the instant claims are non-functionalized and negatively charged, the particles of Fornaguera do not anticipate the current invention.  Applicant argues further that it would have been counterintuitive for one of ordinary skill in the art to functionalize a positively charged moiety to particles that are designed to be non-functionalized and negatively charged.  
As an initial matter, the rejection does not suggest that one should functionalize a positively charged moiety to particles which are designed to be non-functionalized and negatively charged.  For clarity, the rationale underlying the obviousness conclusion regarding the optimization of particle size and charge specifically for PLGA or PLA polymer nanoparticles is explained again here:  Applicant’s amendment to the claims to exclude polystyrene from the polymers that may make up the claimed particle has necessitated new grounds of rejection.  Fornaguera discloses that the negatively charged, non-functionalized nanoparticles exhibit a slight increase in APTT values (i.e. the activated partial thromboplastin time), but also state that the increased APTT values did not reach the threshold to classify the -20mV non-functionalized PLGA particles as anticoagulants.  Sahli is cited to establish that nanoparticles formed from PLA .  PLA is a very similar polymer to PLGA differing only in the absence of the glycolic acid monomer, and one would have expected PLGA and PLA to have very similar but not identical properties.  Thus, in view of Froehlich, Fornaguera, and Sahli, one having ordinary skill in the art would expect that PLGA and PLA nanoparticles could be optimized to slow coagulation time.  One would expect particles made from polylactides or polylactides co-glycolides could slow coagulation times because one example of a PLGA nanoparticle has a modest slowing effect and another example of a PLA particle has a more pronounced slowing effect on coagulation time.  One would also have recognized that polymer nanoparticle size and charge were parameters known to influence coagulation time in view of Froehlich, who discloses that these parameters were known to influence interaction with the clotting cascade.  

On page 11, Applicant argues that Froehlich discloses several examples of PLGA nanoparticles that nave no effect on platelet aggregation, no effect on activation and aggregation, weak inhibition of aggregation and no effect on platelet aggregation and activation.  Applicant argues that Froehlich actively teaches away from using PLGA.  
The examiner notes that Froehlich discloses certain conjugated PLGA particles have no effect on activation/and or aggregation of platelets.  Froelich discloses one example where the effect is weak.  However, this fails to negate the combined teachings of Froelich, Fornaguera, and Sahli that would have indicated to the artisan of ordinary skill that PLA or PLGA particles could be optimized to inhibit platelet aggregation by adjusting the size and charge, as had been recognized in the art to influence a nanoparticle’s effect on coagulation time.  This is particularly because PLA nanoparticles had been shown to slow clotting time and PLGA nanoparticles had been shown to exhibit detectible, albeit a modest effect, leaving room for further optimization.  

Conclusion
No claims are allowed. 
                                                                                                                                                                                            THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617